Title: From James Madison to Alexander J. Dallas, 10 August 1816
From: Madison, James
To: Dallas, Alexander James


        
          Dear Sir
          Montpellier Aug. 10. 1816
        
        I have recd. yours of the 6th. inst: I have approved the contemplated purchase of a Custom House in N.Y. as I do your proposed instructions to the Bank Commissioners, on the subject of preparatory arrangements. It is to be hoped that Judge Hall will have taken the course you allude to. Should he have failed even to ascertain the offers to subscribe within the prescribed period, the delay may be embarrassing: as N. O. can not be fairly deprived of an opportunity of sharing in the subscriptions. The best expedient that occurs, is to give them a priority in the supplemental shares; explaining to Judge Hall the intentions of the Treasury. Should a better course occur to you, pursue it without the delay of further communication with me on the subject. Wd. it be amiss to send a couple of blank Commissions to N. O. to be filled by Judge H. or some other functionary on the spot? Friendly respects
        
          James Madison
        
      